Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 1 of 6 Page ID #:739




 1 BROWNE GEORGE ROSS LLP
   Thomas P. O’Brien (State Bar No. 166369)
 2
     tobrien@bgrfirm.com
 3 Ivy A. Wang (State Bar No. 224899)
     iwang@bgrfirm.com
 4
   David J. Carroll (State Bar No. 291665)
 5   dcarroll@bgrfirm.com
   801 S. Figueroa Street, Suite 2000
 6
   Los Angeles, California 90017
 7 Telephone: (213) 725-9800
   Facsimile: (213) 275-9808
 8
 9 Attorneys for Defendant
   Arman Gabaee, aka “Arman Gabay”
10
11
                                    UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13
14
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00331-GW
15
16                     Plaintiff,                      DEFENDANT’S EX PARTE
                                                       APPLICATION TO FILE MOTION
17               vs.                                   TO COMPEL UNDER SEAL AND
18                                                     IN CAMERA
   ARMAN GABAEE aka “Arman
19 Gabay,”
20                                                     Trial Date:        March 3, 2020
                       Defendant.                      Status Conference: February 24, 2020
21
22               TO THE HONORABLE COURT AND ALL PARTIES:
23               PLEASE TAKE NOTICE that Defendant Arman Gabaee aka “Arman
24 Gabay” respectfully applies ex parte for leave: (1) to file under seal his motion to
25 compel production of documents (“Motion”) and all supporting documents because
26 they discuss other uncharged criminal investigations, confidential sources used by
27 the government, and a federal wiretap order that was filed under seal; and (2) to file
28 in camera portions of the Motion discussing specific defense theories and strategies
     1354733.1
                                                    -1-                    Case No. 2:18-cr-00331-GW
                          EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 2 of 6 Page ID #:740




 1 that Mr. Gabay may pursue.
 2               This application is based on the attached memorandum of points and
 3 authorities, the declaration of David J. Carroll and its attached exhibits, all other
 4 documents and records on file in this action, and any other evidence or argument
 5 that the Court may accept at any hearing on this application.
 6               Mr. Gabay’s counsel provided notice to government counsel of their intent to
 7 file this application. Carroll Decl. ¶ 3, Ex. 6. The government responded that it
 8 opposes any in camera filing, but that it has not yet determined whether or not it
 9 opposes the under seal filing. Id.
10
11 Dated: October 10, 2019                     BROWNE GEORGE ROSS LLP
12                                                Thomas P. O’Brien
                                                  Ivy A. Wang
13                                                David J. Carroll
14
                                               By:        /s/ Thomas P. O’Brien
15                                                        Thomas P. O’Brien
16                                             Attorneys for Defendant
                                               Arman Gabaee aka “Arman Gabay”
17
18
19
20
21
22
23
24
25
26
27
28
     1354733.1
                                                    -2-                    Case No. 2:18-cr-00331-GW
                          EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 3 of 6 Page ID #:741




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2               Defendant Arman Gabaee aka Arman Gabay seeks to file a motion to compel
 3 production of documents (“Motion”) and its supporting documents under seal, and
 4 to file portions of the Motion (but not the supporting documentation) in camera.
 5 I.            Under Seal Filing
 6               Mr. Gabay seeks to file his Motion and all supporting documents under seal
 7 for two reasons. First, the Motion references and quotes extensively from the
 8 pleadings and documents filed by the government to obtain two wiretap orders. The
 9 action in which those pleadings and documents were filed remain sealed,1 and those
10 pleading and documents were provided to Mr. Gabay’s counsel under a protective
11 order that prohibits counsel from publicly disseminating them. See Protective Order
12 ¶¶ 1b, 3, ECF No. 31. Second, the Motion and supporting documents reference
13 specific confidential informants that have provided the government with
14 information, and also reference federal criminal investigations that the government
15 has or may have undertaken but that have not resulted in public criminal charges.
16 The uncharged subjects of those investigations would unfairly suffer personal and
17 professional reputational harm if it were publicly known that the government had
18 investigated them for criminal conduct. For these reasons, Mr. Gabay’s Motion and
19 all supporting documents should be filed under seal.
20 II.           In Camera Filing
21               Mr. Gabay seeks to file portions of the Motion (but not the supporting
22 documents) in camera because they reveal Mr. Gabay’s defense strategy.
23               It is well-established that “the government [is not] entitled to know in
24 advance specifically what the [defendant’s] defense is going to be,” and that “[a]
25 defendant needn’t spell out his theory of the case in order to obtain discovery.”
26 United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013).
27
                 1
28                   See Sealed Case, C.D. Cal. Case No. 2:17-cm-00230.

     1354733.1
                                                      -1-                    Case No. 2:18-cr-00331-GW
                            EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 4 of 6 Page ID #:742




 1 Consequently, the Ninth Circuit has approved the practice of filing in camera those
 2 portions of a defense discovery request that would divulge the defendant’s trial
 3 strategy. United States v. Sleugh, 896 F.3d 1007, 1012, 1017 (9th Cir. 2018) (noting
 4 that “concern[s] about revealing defense strategies to the government” generally
 5 justifies filing Rule 17(c) subpoena requests in camera).
 6               Here, Mr. Gabay’s motion seeks to compel the government to produce
 7 information provided by confidential sources, as well as documents from other
 8 federal criminal investigations. In discussing why Mr. Gabay is entitled to those
 9 documents, Mr. Gabay must necessarily disclose the manner in which he intends to
10 use them to support his defense. But because the government is not entitled to know
11 Mr. Gabay’s defense strategy in advance of trial, the Court should permit Mr. Gabay
12 to assert those specific arguments in camera.
13               For the foregoing reasons, Mr. Gabay requests that the Court grant him leave
14 (1) to file under seal the Motion and all supporting documents; and (2) to file in
15 camera portions of the Motion discussing specific defense theories and strategies
16 that Mr. Gabay may pursue.2
17 Dated: October 10, 2019                     BROWNE GEORGE ROSS LLP
18                                                Thomas P. O’Brien
                                                  Ivy A. Wang
19                                                David J. Carroll
20
                                               By:        /s/ Thomas P. O’Brien
21                                                        Thomas P. O’Brien
22                                             Attorneys for Defendant
                                               Arman Gabaee aka “Arman Gabay”
23
24
25
26
                 2
           If the Court denies this application, Mr. Gabay requests that the Court
27 destroy (or return to defense counsel) the copies of the Motion and supporting
28 documents and not file them in any public record.
     1354733.1
                                                    -2-                    Case No. 2:18-cr-00331-GW
                          EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 5 of 6 Page ID #:743




 1                           DECLARATION OF DAVID J. CARROLL
 2               1.   I am an attorney licensed to practice before all courts in the State of
 3 California, and I am admitted to practice before this Court. I am an associate with
 4 the law firm of Browne George Ross LLP, and I am counsel of record for Defendant
 5 Arman Gabaee aka Arman Gabay in the above-captioned case.
 6               2.   Attached hereto are the following documents:
 7                    a.      Exhibit 1: Motion to compel production of documents, to be
 8                                          filed in its entirety under seal;
 9                    b.      Exhibit 2: Motion to compel production of documents, to be
10                                          filed in camera;3
11                    c.      Exhibit 3: Declaration of David J. Carroll and attached
12                                          exhibits, to be filed in its entirety under seal;
13                    d.      Exhibit 4: Declaration of Peter Norell, to be filed in its entirety
14                                          under seal;
15                    e.      Exhibit 5: Proposed Order, to be filed in its entirety under seal.
16               3.   On October 10, 2019, my office informed government counsel of Mr.
17 Gabay’s intent to file both the motion to compel and this ex parte application. The
18 government responded that it opposes any in camera filing, but that it has not yet
19 determined whether or not it opposes the under seal filing. Attached hereto as
20 Exhibit 6 is a true and correct copy of counsel’s e-mail exchange.
21 / /
22 / /
23 / /
24 / /
25
26
           Exhibit 1 is a copy of the Motion with the portions relating to Mr. Gabay’s
                 3
27 defense strategy fully redacted. Exhibit 2 is a copy of the same Motion but with
28 those portions relating to defense strategy highlighted in yellow.
     1354733.1
                                                     -3-                    Case No. 2:18-cr-00331-GW
                           EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
Case 2:18-cr-00331-GW Document 90 Filed 10/10/19 Page 6 of 6 Page ID #:744




 1               4.    Mr. Gabay’s counsel has publicly filed this application, but has
 2 attached only Exhibit 6 and no other exhibits to that publicly-filed version. Mr.
 3 Gabay has served the government with a copy of this application and Exhibits 1, 3,
 4 4, 5, and 6. Mr. Gabay has not served the government with Exhibit 2, which is
 5 intended to be filed in camera only.
 6
 7               I declare under penalty of perjury that the foregoing is true and correct.
 8 Executed on October 10, 2019, at Los Angeles, California.
 9
10
                                                          /s/ David J. Carroll
11                                                          David J. Carroll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1354733.1
                                                     -4-                    Case No. 2:18-cr-00331-GW
                           EX PARTE APPLICATION TO FILE UNDER SEAL AND IN CAMERA
